Citation Nr: 1412440	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-40 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for left shoulder gunshot wound residuals.

2.  Entitlement to an evaluation greater than 20 percent for gunshot wound scars to the left shoulder and chest.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  The Veteran's decorations for his active service include a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board notes that in an August 2010 rating decision, the VA RO granted an evaluation of 20 percent for gunshot wound scars to the left shoulder and chest.  As this did not constitute a full grant of the benefit sought on appeal, the issue is still before the Board.  The Board has limited its consideration accordingly.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2012.  The transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran filed a claim for a TDIU in June 2011.  Entitlement to a TDIU was denied by the VA RO in a September 2012 rating decision.  Although the Veteran did not file a notice of disagreement with the September 2012 rating decision, the Board retains jurisdiction over this matter.  As the Veteran is challenging the evaluations assigned for the residuals of a gunshot injury, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the claim for an increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's left shoulder gunshot wound residuals are manifested by moderately severe symptoms of the dominant side.

2.  For the period on appeal, the Veteran's gunshot wound scars to the left shoulder and chest are manifested as three scars that are unstable or painful.

3.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for an evaluation of 30 percent for the Veteran's left shoulder gunshot wound residuals have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5303 (2013).

2.  For the period on appeal, the criteria for an evaluation in excess of 20 percent for the Veteran's gunshot wound scars to the left shoulder and chest have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7804 (2013).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims for increased evaluations following the grant of service, the Veteran was mailed a letter in June 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The June 2009 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In June 2011, the Veteran received proper notice in regards to his claim for a TDIU.  

VA's duty to assist the Veteran has also been met.  Service treatment records (STRs), and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations were conducted in July 2009, August 2010 and June 2011 to determine the severity of the Veteran's left shoulder gunshot wound residuals, and gunshot wound scars of the left shoulder and chest.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination report is adequate.  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's shoulder disabilities since the June 2011 VA examination.  See 38 C.F.R. § 3.327(a) (2013).  The Veteran has not argued the contrary.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

The Board reiterates that the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) at which he presented oral argument in support of his claim.  During the hearing, the VLJ identified the issues and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claim.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and he has not identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Increased Ratings

A.  Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).    

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of ratings with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating the disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  

The Veteran's left shoulder residuals of a gunshot wound are currently rated under Diagnostic Code 5303, for muscle injury of Muscle Group III.  38 C.F.R. § 4.73.  Muscle Group III includes the intrinsic muscles of the shoulder girdle, to include the pectoralis major (clavicular) and the deltoid.  The function of these muscles is elevation and abduction of the arm to the level of the shoulder, and action with the pectoralis major II and latissimus dorsi and teres major in the forward and backward swing of the arm.  For the dominant arm, Diagnostic Code 5303 provides for a 20 percent evaluation for moderate symptoms, a 30 percent evaluation for moderately severe symptoms, and a 40 percent evaluation for severe symptoms.  For the non-dominant arm, Diagnostic Code 5303 provides for a 20 percent evaluation for moderate, or moderately severe symptoms, and a 30 percent evaluation for severe symptoms.  38 C.F.R. § 4.73, Diagnostic Code 5303.

38 C.F.R. § 4.56(c) (2013) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

The type of injury associated with a moderate muscle disability shows some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability shows indications on palpitation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include muscles that swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.

The Veteran's gunshot wound scars to the left shoulder and chest are rated under Diagnostic Code 7804 for scars that are unstable or painful.  A 10 percent evaluation is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Note one to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note two provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note three provides that scars evaluated under diagnostic codes 7800, 7801, 7802 and 7805 may also receive an evaluation under this Diagnostic Code, when applicable.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

2.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

VA treatment records dated from 2008 to 2013 show occasional treatment for left shoulder pain.  A June 2009 left shoulder x-ray showed post-traumatic deformity with small subchondral cysts, and a January 2010 left shoulder x-ray showed some degenerative joint disease.  

The Veteran also submitted private treatment records.  While the Veteran received private treatment for a variety of ailments, nothing of record relates to the Veteran's shoulder disabilities.  

In July 2009, the Veteran was afforded a VA muscle examination.  The Veteran reported weakness and a decreased range of motion in the left arm region.  He reported the pain in his left arm, which extended up into his left shoulder as 8/10 in intensity.  He also reported that the scars were tender and painful.  The Veteran reported that his work performance as a heavy equipment operator was affected by his shoulder.  He reported that he was not as productive because he had difficulty using his left arm.  According to the Veteran, his strength abnormality and pain made it difficult to drive and operate heavy equipment.

Upon physical examination, the examiner noted a scar of the left deltoid that was 2 inches in length and 1 centimeter in width, had keloid formation, and tenderness to palpitation.  Underneath the scar, there was significant loss of tissue.  Hyperpigmentation of the scar was noted, as well as slight depression.  Otherwise, the examiner noted that the scar was stable without adherence to underlying tissue.  The examiner also noted that the scar was deep, and there was no active inflammation or edema.  The examiner also noted two chest scars: one was 1 inch in length and 1 centimeter in width, the other was 1 inch in length and 3 millimeters in width.  The scars were hypopigmented, tender to palpitation, but not adherent to underlying tissue, and had normal texture without instability or ulceration.  

Upon evaluation of the Veteran's left arm, the examiner noted that the Veteran had 4/5 strength in the shoulder intrinsics including muscle groups 3 and 4.  The examiner noted that the deltoid and supraspinatus muscles were affected the most.  The examiner noted shoulder abduction to 160 degrees, flexion to 160 degrees, external rotation to 75 degrees, and internal rotation to 50 degrees with a positive impingement sign of the left shoulder.  The examiner noted that the left shoulder was tender to palpitation but more so at the site of the scar.  The examiner noted that films showed a posttraumatic deformity of the acromion with cysts of the greater tuberosity representing degenerative disease.

In August 2010, the Veteran was afforded a VA joints examination.  The Veteran reported constant, severe, 7/10 pain with intermittent locking without instability or reports of swelling.  The Veteran also reported that his shoulder pain interfered with his ability to operate equipment, lift items, and perform any overhead activity.  The Veteran reported flare-ups where the pain was severe, 9/10, that occurred approximately 15 days out of a month and would last all day.  

Upon physical examination, the examiner noted active flexion to 50 degrees, passive flexion to 70 degrees with pain, active abduction to 40 degrees, passive abduction to 60 degrees, and internal and external rotation both actively and passively to 30 degrees.  The examiner noted that the Veteran's left shoulder was positive for Hawkin's sign and rotator cuff impingement, and negative for instability with sulcus anterior and posterior.  The examiner also noted that there was no crepitus.  

In August 2010, the Veteran was also afforded a VA muscles examination.  The Veteran voiced the same concerns as in the VA joints examination.  Upon physical examination, the examiner noted that Muscle Group XXI, the thoracic and paraspinous muscles, was intact and normal in strength.  Excursion was full.  There was no evidence of herniation, scarring, bony deformity, joint involvement, or neurological involvement.  The examiner noted that in Muscle Group III all bulk was diminished, and measuring through the axilla around the belly of the deltoid, the left was 30 and the right was 44.  The Veteran's strength was 4/5 and there was no evidence of herniation, bony deformity, or neurological involvement.  The examiner noted atrophy, weakness, and decreased range of motion of the shoulder.

In August 2010, the Veteran was also afforded a VA scars examination.  Upon physical examination, the examiner noted that the Veteran's scar located at the left shoulder measured 1.5 cm laterally, was tender to touch with adherence to underlying tissue, was smooth, stable, and depressed 0.4 centimeters throughout its entire dimension with underlying tissue loss.  The examiner also noted no inflammation, edema, or keloid formation.  

In June 2011, the Veteran was afforded a general medication examination.  The Veteran reported that his shoulder pain was constant and 5/10.  He reported that it would occasionally wake him up at night.  Upon physical examination, the examiner noted abduction to 170 degrees, flexion to 170 degrees, external rotation to 90 degrees, and internal rotation to 60 degrees.  The examiner noted suggested signs of impingement in the left shoulder, and normal stability testing and supraspinatus strength.  The examiner noted that Muscle Group III had diminished bulk around the belly of the deltoid, and the left was noted to be approximately 10-12 centimeters smaller than the right.  Strength was noted at 4+/5 or 5/5.  There was no herniation, bony deformity, or neurological involvement.  The examiner noted that the scar at the left shoulder measured 1.5 centimeters, was non-tender, had normal adherence and texture, was stable and slightly depressed, had slight underlying tissue loss, had no inflammation, edema or keloid formation, and was slightly hypopigmented.  The examiner also noted that there was no induration, inflexibility, or limitation of motion or function caused by the scar.  

The Veteran testified at a videoconference hearing in February 2012.  The Veteran stated that he had muscle weakness and atrophy.  The Veteran reported that before his injury he was "mostly left-handed" and that he was now forced to use primarily his right hand because of limitations in his left shoulder.  The Veteran reported that his left shoulder injury interfered with his ability to perform his work functions, and thus he no longer worked.  

Based on the evidence of record, the Board finds that a higher evaluation of 30 percent is warranted for the period on appeal.  Treatment records and the VA examinations of record consistently note symptoms of pain, weakness, and fatigability.  The July 2009 and August 2010 VA examinations showed loss of tissue on palpitation, significant muscle atrophy, and impairment of strength.  38 C.F.R. § 4.56(d).  Further, the RO described his symptoms as moderate to moderately-severe.  The Veteran was given a 20 percent evaluation based on a moderate to moderately-severe disability affecting his non-dominant shoulder.  38 C.F.R. § 4.73, Diagnostic Code 5303.  However, the Veteran reported in his February 2012 hearing that before the injury he was left-hand dominant.  VA examinations of record note that the Veteran is right-hand dominant.  However, as the Veteran and his representative clarified in the hearing, the Veteran reports that he was left-hand dominant until his injury, which forced him to use his right hand; thus, he now is right-hand dominant.  The Board finds the Veteran to be credible, and finds that for purposes of applying the rating code, the Veteran is left-hand dominant.  Thus, the Board finds that an evaluation of 30 percent is warranted for moderately severe symptoms affecting his dominant shoulder.  38 C.F.R. § 4.73, Diagnostic Code 5303.  

A higher rating is not warranted because the Veteran does not exhibit signs of a severe muscle disability such as muscles that swell or harden abnormally, or tests of strength, endurance, or coordinated movements that indicate severe impairment of function in comparison to the uninjured side.  While the Veteran has reported that he has an inability to keep up with some work requirements, the Veteran's strength test for the left side ranged from 4/5, to 4+/5, and there is no evidence of soft muscles or swollen or hardened muscles.  Thus, the competent and credible medical evidence of record does not warrant an evaluation in excess of 30 percent for left shoulder gunshot wound residuals.  

The Board has also considered the applicability of other potential diagnostic codes.  

In the alternative, orthopedic diagnostic codes pertaining to the shoulder have been considered to determine whether a higher rating may be assigned thereunder.  The medical evidence does not show any nonunion of the left clavicle or scapula under Diagnostic Code 5203; malunion of the left humerus or recurrent dislocation at the left scapulohumeral joint under Diagnostic Code 5202, or ankylosis of the left scapulohumeral articulation under Diagnostic Code 5200, due to left pectoralis strain.

The left shoulder gunshot wound residuals may also be rated under the limitation of motion of the arm under Diagnostic Code 5201. 

The medical evidence of record has shown that the Veteran's left hand was his dominant extremity before his injury.  For the dominant extremity, a 20 percent evaluation is warranted when the evidence demonstrates limitation of motion at shoulder level.  Limitation of motion midway between the side and shoulder levels warrants a 30 percent evaluation.  A 40 percent evaluation is warranted when the evidence demonstrates motion of the arm limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate 1.

Of all of the treatment notes and VA examination reports of record, the Veteran's limitation of range of motion, at its worst, warranted a 30 percent evaluation.  In the August 2010 VA examination report, the Veteran had flexion from 0 to 50 degrees, 0 to 40 degrees for abduction, and 0 to 30 percent for internal and external rotation.  The Veteran's range of motion was limited to midway between his side and shoulder level.  Thus, a 30 percent evaluation would have been warranted.  However, there is no evidence that the Veteran's range of motion was limited to 25 degrees from his side.  Therefore, the limitation of motion necessary to warrant a 40 percent evaluation was not shown throughout the period on appeal.

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45 and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran has complaints of pain, weakness, and fatigability in the left shoulder.  This functional impairment, however, is considered by the evaluation assigned under Diagnostic Code 5303, the rating criteria for muscle injuries.  This 30 percent evaluation adequately reflects the finding based on functional loss.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board also finds that a higher evaluation is not warranted under Diagnostic Code 7804 for the period on appeal.  The Veteran is currently evaluated at 20 percent disabling for three or four scars that are unstable or painful.  As noted above, the competent and credible evidence of record shows that the Veteran has three scars that are painful.  A higher evaluation of 30 percent disabling is warranted only for five or more scars that are unstable or painful.  There is no evidence that the Veteran has five or more scars.  Note 2 to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful then the evaluation should be increased by 10 percent.  However, the competent and credible evidence of record shows that that Veteran's scars are not unstable.  

The Board has considered the applicability of other diagnostic codes.  An evaluation under Diagnostic Code 7800 would not be warranted because the Veteran does not have scars of the head, face, or neck.  An evaluation under Diagnostic Code 7801 would not be warranted because the Veteran does not have scars that are both deep and nonlinear.  While one of the Veteran's scars is deep, it is noted to be linear.  An evaluation under Diagnostic Code 7802 would not be warranted because the Veteran does not have scars that are both superficial and nonlinear.  An evaluation under Diagnostic Code 7805 would not be warranted because there are no other disabling effects of the scars that are not considered under Diagnostic Code 7804.       

Further consideration has been given to assigning staged ratings for this period.  However, at no time during the period in question have the disabilities warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disabilities are contemplated by the schedular criteria.  As noted above, the Board has found that a higher evaluation than those granted herein is not warranted.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).

TDIU

1.  Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary will consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

2.  Analysis

The Veteran filed a claim for entitlement to a TDIU in June 2011.  He has reported that he is prevented from securing and maintaining substantially gainful employment because of his service-connected left shoulder residuals of a gunshot wound and PTSD.  Specifically, the Veteran reported that he has difficulty lifting equipment and driving heavy machinery, he is irritable with co-workers, and that his medication for PTSD has decreased his ability to concentrate.

Service connection is in effect for the following disabilities: PTSD, rated at 70 percent disabling; left shoulder gunshot wound residuals, rated, as noted above, at 30 percent; gunshot wound scars to the left shoulder and chest, rated, as noted above at 20 percent; diabetes mellitus, rated at 20 percent; hypertension, rated at 10 percent; and erectile dysfunction associated with diabetes mellitus rated as noncompensable.  The Veteran's combined rating is 90 percent.  Because the Veteran has one disability that is ratable at 60 percent or more, he meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

In his June 2011 application for a TDIU, the Veteran reported that the highest education he had completed was a GED.  He reported that he had been employed from 1986 to 2010 as a fork lift driver at Cemex.  The Veteran reported that he left his position in February 2010 because of his service-connected disabilities.  

In July 2011, the Veteran's former employer submitted a VA Form 21-4192 in response to the VA's request for employment information in connection with the Veteran's claim for a TDIU.  The Veteran's former employer noted that the Veteran was no longer working because he was "not able to perform the work."  The Veteran's former employer also noted that he "stated to the employee that he would not be able to do the work."  

In the Veteran's July 2009 VA muscle and scar examination, as noted above, the Veteran reported that his shoulder disability made him less productive at work because it was difficult to use his left arm, and difficult for him to drive and operate heavy equipment.  In the Veteran's August 2010 VA examinations, as noted above, the Veteran reported that his shoulder disability interfered with his ability to operate equipment and lift items.  In his February 2012 hearing, the Veteran reported that his left shoulder injury interfered with his ability to perform his job because he could not use his left arm without pain and irritation.  

In June 2011, the Veteran was afforded a VA general medical examination.  The examiner provided an opinion addressing the Veteran's employability.  At that time, the examiner noted that Veteran had service-connected diagnoses of diabetes mellitus; a Muscle Group III injury to the deltoid with atrophy, potential weakness and mild decreased range of motion of the shoulder; left shoulder degenerative joint disease with impingement; and superficial scars.  The examiner opined that the Veteran did not have a service-connected injury or combination of injuries which would limit his ability to obtain or maintain substantially gainful employment.  The examiner noted that the Veteran had no impediments to employment for 24 years, and that the Veteran stopped working secondary to a knee replacement, which was not service-connected.  

In June 2011, the Veteran was also afforded a VA PTSD examination.  The examiner provided an opinion addressing the Veteran's employability.  The examiner noted that the Veteran's overall level of impairment of employability due to PTSD alone was moderate to severe.  The examiner noted that the PTSD caused decreased productivity and efficiency, related decreased concentration, difficulty getting along with co-workers and supervisors, anger management problems, and depressed mood.  The examiner noted that the Veteran's PTSD alone does not render him unable to obtain and maintain employment.  The examiner also noted that the Veteran presented with other limitations, which have also impacted his employability.  

While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Willis v. Derwinski, 1 Vet. App. 66 (1991).  When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that neither VA opinion addresses the totality of the Veteran's disabilities.  The VA general medical examination addressed the Veteran's physical disabilities, but did not mention his service-connected PTSD.  The VA PTSD examination noted that PTSD alone would not prevent the Veteran from obtaining and maintaining employment, but it also noted that the Veteran had other disabilities to consider.

In light of the Veteran's occupational background and the functional limitations described in the various medical examination reports, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  Thus, entitlement to a TDIU is warranted.











	(Continued Next Page)

ORDER

An evaluation of 30 percent for the Veteran's left shoulder gunshot wound residuals is granted, subject to the criteria governing the award of monetary benefits.

An evaluation in excess of 20 percent for the Veteran's gunshot wound scars of the left shoulder and chest is denied.

Entitlement to a TDIU is granted, subject to the criteria governing the award of monetary benefits.  





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


